Citation Nr: 0012178	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  97-26 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a timely appeal of a November 1991 denial of 
entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder has been filed.  

2.  Entitlement to an effective date earlier than October 17, 
1995, for the grant of a 100 percent rating for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969, and from March 1976 to December 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO).  In an October 1991 rating decision, the RO 
granted service connection for post-traumatic stress 
disorder, and assigned a 30 percent disability rating, 
effective from November 29, 1989, the date of the veteran's 
claim.  

In an August 1996 rating decision, the RO assigned a 100 
percent evaluation to the veteran's service-connected post-
traumatic stress disorder, effective from October 17, 1995.  
In May 1997, the veteran filed a notice of disagreement with 
the effective date assigned for the 100 percent evaluation, 
and asserted a challenge as to whether he had perfected an 
appeal of the 30 percent evaluation assigned in the October 
1991 rating decision.  In July 1997, the RO issued a 
statement of the case, that addressed the issue of the 
effective date of the 100 percent evaluation and the issue of 
whether a timely substantive appeal of the evaluation 
assigned in the October 1991 rating decision had been 
submitted.  The veteran subsequently perfected an appeal of 
those issues.  

In light of the decision rendered herein, as will be 
explained in greater detail in the remand section of this 
decision below, the appellate review of the issue of 
entitlement to an effective date earlier than October 17, 
1995, for the grant of a 100 percent rating for post-
traumatic stress disorder, is deferred pending readjudication 
by the RO.


FINDINGS OF FACT

1.  The RO granted service connection for post-traumatic 
stress disorder and assigned a 30 percent evaluation, in a 
decision dated in October 1991, of which the veteran was 
notified on November 13, 1991.

2.  In January 1992, the veteran submitted a notice of 
disagreement with the 30 percent evaluation assigned for 
post-traumatic stress disorder.  

3.  A Statement of the Case was issued on November 12, 1993.  

4.  On January 12, 1994, the veteran filed a substantive 
appeal that set out specific arguments relating to errors of 
fact or law made by the RO in its evaluation of his service-
connected post-traumatic stress disorder, and was related to 
specific items in the November 12, 1993 statement of the 
case.

5.  The postmark of the January 1994 substantive appeal is 
not of record.


CONCLUSION OF LAW

The veteran did timely file a substantive appeal to the RO's 
decision of October 1991, as to the evaluation assigned for 
post-traumatic stress disorder.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.305 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran separated from service in 1978.  His application 
for compensation benefits was received on November 30, 1989.  
On the application, he indicated that he was claiming service 
connection for several disabilities, including post-traumatic 
stress disorder.  The veteran's claim for service connection 
for post-traumatic stress disorder was denied in a July 1990 
rating decision.  In September 1990, the veteran submitted a 
notice of disagreement with that decision.  A statement of 
the case was issued in January 1991, and the veteran 
submitted a substantive appeal as to the issue of service 
connection in February 1991.  

The RO issued a rating decision in October 1991 that granted 
the veteran's claim of entitlement to service connection for 
post-traumatic stress disorder.  A 30 percent evaluation was 
assigned, effective from November 29, 1989.  The veteran was 
provided notice of that decision by a letter dated November 
13, 1991.   In January 1992, he submitted a notice of 
disagreement with the 30 percent evaluation assigned for 
post-traumatic stress disorder.  

Following a November 1992 VA psychiatric examination, the RO 
issued a rating decision in November 1992 that confirmed and 
continued the denial of the veteran's claim for an increased 
evaluation for post-traumatic stress disorder.  

In September 1993, a VA Form 9, Appeal to the Board of 
Veterans' Appeals, signed by the veteran, was received at the 
RO.  On the form, the veteran stated that he was appealing 
his case to have it adjudicated in Washington D.C.  He 
expressed dissatisfaction with the fact that he, as a real 
combat veteran, had not received a 100 percent rating while 
others who had seen no combat had.  

On November 12, 1993, the RO issued a statement of the case 
regarding the issue of entitlement to a disability evaluation 
in excess of 30 percent for post-traumatic stress disorder.  
The statement of the case indicated that it was in response 
to the veteran's January 1992 notice of disagreement.  

On November 16, 1993, the RO issued a letter to the veteran 
informing him that he may be entitled to compensation at the 
100 percent rate if he is unable to secure and follow a 
substantially gainful occupation because of his service-
connected disabilities.  He was asked to complete and return 
an enclosed VA Form 21-8940, Veteran's Application for 
Increased Compensation Based Upon Unemployability, if he 
believed he qualified.  It was directed to the veteran at the 
same P.O. Box in Bay Pines, Florida, as had the November 1993 
statement of the case.  

On January 12, 1994, the RO received a letter from the 
veteran's attorney, dated January 11, 1994, and addressed to 
the adjudication officer at the RO.  The veteran's attorney 
stated that there was enclosed "a letter requesting 100 % 
disability along with documents supporting same from my 
client."  The letter requested review of the documents.  One 
of the enclosures received with this letter was a copy of a 
handwritten statement executed by the veteran.  In this 
statement, the veteran referenced and sought to 
recharacterize a specific portion of the "Evidence and 
Adjudicative Actions," section, dated May 17, 1990, that had 
appeared in the November 1993 statement of the case.  The 
veteran also described the negative social and occupational 
impact on him of his Vietnam experiences and his post-
traumatic stress disorder.  The veteran vowed to continue to 
"fight" for the same 100 percent disability from the VA for 
his post-traumatic stress disorder that the Social Security 
Administration had granted him.  He concluded by stating that 
he did not see how a "Federal Judge can rule you 100 % 
disabled because of P.T.S.D. and the VA only rules you 30 
%."  In a separate statement, the veteran described the 
"psychotropic drugs" that he was taking, and stated that 
"asking for 100 % for P.T.S.D. isn't too much to ask for."  

Also enclosed with the attorney's January 1994 letter was a 
copy of VA Form 21-8940, Veteran's Application for Increased 
Compensation Based Upon Unemployability, dated December 13, 
1993, and executed by the veteran; three physicians' 
statements that had been described by the veteran in the 
application; and a copy of the November 16, 1993, RO 
transmittal letter, described above.  

On January 19, 1994, the Secretary of the Department of 
Veterans Affairs (the Secretary) received a letter, dated 
January 11, 1994, that was nearly identical to the one that 
the RO had received from the veteran's attorney on January 
12, 1994 (with the exception that this letter was addressed 
to the Secretary).  This letter included the same enclosures 
that had been enclosed in the letter to the RO.  In February 
1994, the Secretary forwarded the letter to the RO.  

On April 1, 1994, the RO sent a letter to the veteran's 
attorney acknowledging receipt of his "January 11, 1994, 
Declaration of Representation" of the veteran.  In the 
letter, the RO explained that because the letter 
"accompanied your client's claim for an increased evaluation 
for post-traumatic stress disorder, increased compensation 
based on unemployability, and service connection for his 
lower lumbar disability, we are assuming that your 
representation is limited to that claim or issue."

On April 4, 1994, the RO sent a second letter to the 
veteran's attorney, acknowledging receipt of the January 1994 
letter that the veteran's attorney had directed to the 
Secretary.  In this letter, the RO explained that the veteran 
had been furnished a statement of the case on November 12, 
1993 that outlined the reasons for the denial of an increased 
evaluation for his service-connected post-traumatic stress 
disorder and procedures to assist him in perfecting his 
appeal.  The RO explained that the information submitted by 
the attorney with his correspondence would be reviewed, and 
that if the RO is "still unable to grant the benefits sought 
on appeal, his case will be placed on the advanced docket of 
the Board of Veterans Appeals for its request for review."  

As indicated above, in an August 1996 rating decision, the RO 
assigned a 100 percent evaluation to the veteran's service-
connected post-traumatic stress disorder, effective from 
October 17, 1995.  In May 1997, the veteran filed a notice of 
disagreement with the effective date assigned for the 100 
percent evaluation, and asserted a challenge as to whether he 
had perfected an appeal of the 30 percent evaluation assigned 
in the October 1991 rating decision.  In July 1997, the RO 
issued a statement of the case concerning the issue of the 
effective date of the 100 percent evaluation, which addresses 
the issue of whether a timely substantive appeal of the 
evaluation assigned in the October 1991 rating decision had 
been submitted.  In the statement of the case, it was 
explained that the veteran had been furnished a statement of 
the case as to the issue of an evaluation in excess of 30 
percent on November 12, 1993, and that he had 60 days 
following the date of that statement of the case to perfect 
his appeal by furnishing Form 9, Substantive Appeal, but that 
no Form 9 was received.  

Analysis

The veteran initially argued that he did not furnish a Form 9 
substantive appeal because he had been incarcerated at the 
time that the RO had mailed their correspondence to his home 
address.  He asserted that since VA knew of his prison 
status, correspondence should have been directed to him at 
the prison.  At his hearing before the Board in January 2000, 
however, the veteran and his representative argued that the 
January 1l, 1994 letter from the veteran's attorney should be 
liberally interpreted as constituting a substantive appeal in 
response to the November 13, 1993 statement of the case, and 
that doing so should provide the veteran an earlier effective 
date for the grant of the 100 percent evaluation.  In 
February 2000, the veteran submitted additional arguments 
directly to the Board to the effect that his appeal in 1993 
"were met" to the best of his knowledge.  He recalled that 
the application was sent to him on November 12, 1993, but 
that he did not remember when he received it.  He did 
remember sending something to his attorney, that his attorney 
was to send to his service representative "so it could be 
filed."  He also noted that he was aware that something had 
to be filed within 60 days of the November 12, 1993 letter 
from the RO.   

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case has been furnished.  See 38 
C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  Proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.202.

The Substantive Appeal should set out specific arguments 
relating to errors of fact or law made by the RO in reaching 
the determinations being appealed.  To the extent feasible, 
the argument should be related to specific items in the 
Statement of the Case.  While the Board must construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determinations being appealed.  38 U.S.C.A. § 
7105(d); 38 C.F.R. § 20.202.

A Substantive Appeal must be filed within 60 days from the 
date that the RO mails the Statement of the Case or 
Supplemental Statement of the Case to the appellant, or 
within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  The date of mailing 
of the Statement of the Case or Supplemental Statement of the 
Case will be presumed to be the same as the date of the 
Statement of the Case and the date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

A response which is postmarked prior to expiration of the 
applicable time limit will be accepted as having been timely 
filed.  However, in the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by the VA, 
excluding Saturday, Sunday and any legal holiday.  38 C.F.R. 
§ 20.305.

In the instant case, the Board finds that the veteran has 
perfected a timely appeal to the RO's decision of October 
1991, to the extent the RO denied the claim for an evaluation 
in excess of 30 percent for post-traumatic stress disorder.  
As stated above, his notice of disagreement was received in 
January 1992, and the statement of the case was issued on 
November 12, 1993.  The RO found, however, that the veteran 
did not file a timely substantive appeal in response to that 
statement of the case.  The Board finds otherwise.  

The Board has analyzed the correspondence received by the RO 
from the veteran's attorney on January 12, 1994, and first 
finds that it was submitted within the requisite 60 day time 
frame from the date of the RO's November 12, 1993 
dissemination of the statement of the case.  In that regard, 
although January 12, 1994 was the 61st day following the 
issuance of the statement of the case, the postmark was not 
of record, and therefore the document is presumed to have 
been sent five days prior, thus fulfilling the 60 day 
timeliness requirements.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.305.  

Further, although the letter from the veteran that was 
transmitted by his attorney on January 12, 1994, was not on a 
"properly completed VA Form 9, 'Appeal to Board of Veterans' 
Appeals,'" it must be considered to be "correspondence 
containing the necessary information."  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.202.  The veteran's letter referred 
directly to a specific part of the November 1993 statement of 
the case in question, and asserted specific arguments as to 
why he believed that his post-traumatic stress disorder 
warranted an evaluation in excess of a 30 percent rating.  
For example, the veteran asserted instances of adverse social 
and occupational impact resulting from his post-traumatic 
stress disorder.  In essence, the veteran's correspondence 
"set out specific arguments relating to errors of fact or 
law made by the RO in reaching the determinations being 
appealed," and "related to specific items in the statement 
of the case" in question.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.202.  Thus, the veteran fulfilled the substantive and 
procedural requirements necessary to perfect a timely appeal 
within the period of time required by law.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.302.


ORDER

The benefit sought on appeal is granted to the extent that 
the Board has found that a timely appeal was perfected from 
the decision of October 1991 that denied the veteran an 
evaluation in excess of 30 percent for his post-traumatic 
stress disorder.


REMAND

For the reasons stated above, it has been determined that the 
veteran perfected a timely appeal as to the October 1991 RO 
determination that he was not entitled to an evaluation in 
excess of 30 percent at that time for his service-connected 
post-traumatic stress disorder.  It is evident then, that the 
issue of the evaluation assigned for post-traumatic stress 
disorder in the October 1991 rating decision is inextricably 
intertwined with the issue of entitlement to an effective 
date earlier than October 17, 1995, for the grant of a 100 
percent rating for post-traumatic stress disorder.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

Moreover, where the issue is entitlement to a higher initial 
rating, VA is required to consider the applicability of 
"staged ratings."  That is, VA must consider whether there 
was any period subsequent to the effective date of the grant 
of service connection when the veteran would have been 
entitled to an evaluation in excess of that assigned by the 
RO.  Fenderson v. West, 12 Vet. App. 119 (1999).  Given that 
the October 1991 rating decision assigned the initial rating 
for post-traumatic stress disorder, Fenderson is for 
application.  

Accordingly, this case is REMANDED for the following:

In light of the decision herein, the RO 
should review the entire record and then 
readjudicate the veteran's claim for an 
effective date earlier than October 17, 
1995, for the grant of a 100 percent 
rating for post-traumatic stress 
disorder.  In that regard, since the 
appeal pertains to the rating assigned 
with the initial grant of service 
connection, the RO must consider the 
evaluations assigned from the effective 
date of the grant of service connection 
for post-traumatic stress disorder, and 
the applicability of staged ratings in 
accordance with the holding of Fenderson 
v. West, 12 Vet. App. 119 (1999).  If any 
benefit sought is not granted to the 
veteran's satisfaction, he and his 
representative should be furnished with a 
supplemental statement of the case, which 
contains all applicable regulations and 
diagnostic codes, and provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration. 

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted on any 
issue under consideration.  No action is required of the 
veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

